— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lentol, J.), rendered December 10, 1979, convicting him of murder in the second degree, manslaughter in the first degree, assault in the second degree, assault in the third degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review an order of the same court denying the defendant’s motion to suppress certain evidence. Judgment affirmed. No opinion. Weinstein, J. P., Gulotta, and Rubin, JJ., concur.